Case 1:18-cr-00123-CBA Document 114 Filed 12/01/18 Page 1 of 1 PageID #: 615




                                Sarita Kedia
                                       Law Offices, P.C.

                                 5 East 22nd Street, Suite 7B
                                 New York, New York 10010
                                     www.kedialaw.com
  info@kedialaw.com                                                        Tel: 212.681.0202
                                                                           Fax: 212.614.0202



                                                    December 1, 2018


BY ECF

Clerk’s Office
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:      U.S. v. Brettschneider, et al., 18 CR 123 (CBA)

Dear Sir/Madam:

        I write regarding Document 106 that my office filed by ECF in the above-referenced
matter. Attachments 3, 4 and 5 to Document 106 are exhibits to the motion that should be filed
under seal rather than publicly. Could you please remove these exhibits from public access and
file them under seal as soon as possible?

       Please contact me by telephone at 212-681-0202 or by email at skedia@kedialaw.com if
you need to reach me. Thank you for your assistance.

                                             Very truly yours,
                                             /s/
                                             Sarita Kedia

cc:    AUSA Lindsay Gerdes
